IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF MISSISSIPPI

ABERDEEN DIVISION
JASON ROLLINS AND ERIC POWELL PLAINTIFF
V. Civil No. 1:18-cv-198-GHD-DAS
EDWARD FITTS AND E & J TOURS, LLC DEFENDANT

 

ORDER DISMISSING CASE FOR LACK OF SUB.TECT MA'ITER IURISDIC"HON

 

Plaintiffs Jason Rollins and Eric Powell filed this negligence action on Novernber 7, 2018,
asserting federal jurisdiction based on diversity of citizenship under 28 U.S.C. § 1332. Federal
jurisdiction under § 1332 exists When there is (1) diversity between the parties; and (2) an amount
in controversy in excess of $75,000, exclusive of interest and costs. Diversity, as prescribed by §
1332, requires that “all persons on one side of the controversy be citizens of different states than
all persons on the other side.” Harvey v. Grey WolfDrilling Co., 542 F.3d 1077, 1079 (5th Cir.
2008) (internal quotation marks omitted). Where “jurisdiction depends on citizenship, citizenship
must be distinctly and affirmatively alleged.” Getty Oz'l Corp., a Div. of Texaco Inc. v. Ins. Co. of
N. Am., 841 F.2d 1254, 1259 (Sth Cir. 1988) (internal quotations marks omitted). The burden of
proving diversity jurisdiction “rests upon the party Who seeks to invoke the court’s diversity
jurisdiction.” ]d.

Plaintiffs’ original complaint failed to allege the citizenship of the individual defendant
Edward Fitts. The complaint also failed to allege the citizenship of each member of defendant E
& J, LLC. See Harvey, 542 F.3d at 1079-1080 (“[T]he citizenship of a LLC is determined by the
citizenship of all of its members.”). Thus, the complaint did not sufficiently allege diversity

jurisdiction

Because the Court has “an independent obligation to determine whether subject-matter
jurisdiction exists,” Arbaugh v. Y&H Corp., 546 U.S. 500, 501, 126 S. Ct. 1235, 163 L. Ed. 2d
1097 (2006), the Court ordered Plaintiffs to (1) identify the citizenship of Fitts and the members
of` E & J Tours, LLC and (2) move to amend their complaint to adequately allege diversity
jurisdiction Plaintiffs filed a response identifying Fitts as being a citizen of Alabama and
identifying E & J Tours as being organized by Fitts and E. Vaughn McWilliams, both citizens of
Alabama. Plaintiffs also moved for leave to file an amended complaint

Plaintiffs’ response and proposed amended complaint are not sufficient to address the
deficiencies of the original complaint’s jurisdictional allegations First, While Plaintiffs’ response
identifies that E & J Tours was organized by two citizens of Alabama, it does not identify the
members of the LLC, who may be distinct from the organizers The response does not affirmatively
state that Fitts and McWilliams are the only members of E & J Tours, LLC, The Court is left to
Wonder whether additional members exist.

More importantly, the proposed amended complaint does not correct the problem with the
jurisdictional statement found in the original complaint The proposed amended complaint only
alleges that E & J Tours is organized and licensed to do business in Alabama with its principle
place of business in Alabama. See Prop. First Am. Comp. at ‘{I 4 [Doc. 4-1]. An LLC’s state of
organization and principal place of business do not determine citizenship for jurisdictional
purposes. Only allegations of the citizenship of its members suffice. See Harvey, 452 F.3d at 1080.
Thus, the first amended complaint still fails to allege the citizenship of E & J Tours.

Plaintiffs have failed to comply with the Court’s order, and this Court is not satisfied that
diversity jurisdiction exists in this case. Accordingly, Plaintiffs’ motion to amend their complaint

is DENIED, and this case is DISMISSED for lack of subject matter jurisdiction, without prejudice

to Plaintiffs’ ability to refile and adequately allege diversity of citizenship among Plaintiffs and
Defendants. r'

SO ORDER.ED, this the /aday of December, 2018.

ida /~/. QWG-

SENIOR U.S. DISTRICT JUDGE

 

